Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 and 2/15/2022 has been entered.
Status of the Application
Claims 1-3, 5-13 and 15-17 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 01/13/2022.  
Claims 1-3, 5-6, 8-13 and 15-17 are currently amended.
Claims 4, 14, and 18-21 remain cancelled and are not considered at this time.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-3, 5-13 and 15-17 are directed to the abstract idea of determining an optimal schedule for patients ordered to use a medical scanning device.  The claims are directed to certain methods of organizing human activity including managing personal behavior or relationships or interactions between people including following rules or instructions and teaching.
The limitations of determining scanning information for each patient for nuclear medicine scanning procedures during a predetermined time period based on the stored data from prior patients with like scanning procedures; determining scheduled scan start times of the nuclear medicine scanning procedures based on the determined scanning information to accommodate the scan time windows within the predetermined time period; tracking radiopharmaceutical doses, decays of doses of the radiopharmaceutical doses with time and actual scan start times of the nuclear medicine scanning procedures; determining when the actual scan start time differs from the scheduled scan start time for the patient based on the tracking; and determining an adjustment to the radiopharmaceutical dose or scan time window for at least one other patient based on the actual scan start time differing from the scheduled scan start time for the patient while not exceeding the predetermined time period describe the determining and adjusting of radiopharmaceutical doses or scan time windows for patients, which is a scheduling and operations business operation of scheduling and operating scanning devices. Therefore, it falls into the grouping of certain methods of organizing human activity. That is, other than reciting “processor programmed to,” nothing in the claim elements precludes the step from being a function which is a personal behavior or personal interaction.  
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claim recites the additional elements – a repository, memory, and a processor for performing the steps of the abstract idea and a nuclear medicine scanning device comprising a Positron Emission Tomography (PET) or Single Photon Emission Computed Tomography (SPECT) scanner for performing nuclear medicine scanning procedures.  The repository, memory and scheduler are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The PET or SPECT scanner is also recited as a routine scanner device and e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  The description of the stored data including at least patient weights, radiopharmaceutical dose and time of scanning, and the data being grouped in the repository by patient characteristics with statistical information summarizing the stored data is not a functional limitation, but rather a description of the stored data itself and thus does not integrate the abstract idea into a practical application.  Similarly, the description of the scanning information for each patient being a radiopharmaceutical dose 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a “repository" for storing parameters from scanning procedures for prior patients, a “memory”, “a processor” to perform the method of the invention, the PET or SPECT scanner for performing a scanning procedure and the storing of patient data amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the “repository”, “memory”, "processor”, and scanner are recited at a high level of generality and are recited as generic computer components that perform routine functions that are well-known in the industry (i.e., receiving data, scheduling, forecasting, tracking, etc.).  These elements recite a generic computing system by reciting an electronic processing device of the workstation or a network-based server computer to perform the scheduling forecasting, and mining techniques of the claims Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 
Claims 2-3, 5-10, 12-13 and 15-17 are dependent from Claims 1 and 11 and include all the limitations of Claims 1 and 11.  Therefore, claims 2-3, 5-10, 12-13 and 15-17 recite the same abstract idea.  The dependent claims include the functions of optimizing the schedule over a span of days based on factors such as hours of operation and staffing breaks, and revision or changes of the schedule based on various factors as well as forecasting time and duration of the steps of the scanning procedure for the patient.  These functions only serve to further limit the abstract idea, and hence are nonetheless directed towards the same abstract idea as independent Claims 1 and 11.    
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1-3, 5-13 and 15-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa (US 2004/0093252 A1), hereinafter referred to as Maekawa, in view of Amberg et al. .
As per Claims 1 and 11, Maekawa discloses a nuclear medicine scanner system comprising a nuclear medicine scanning device comprising a PET or SPECT scanner for performing nuclear medicine scanning procedures for the plurality of patients ([0042] positron CT apparatus, also see [0076], [0082] nuclear medical examination apparatus, also see Fig. 1, 3);
patient data including at least patient weights, radiopharmaceutical doses, scan protocols, scan durations, and wait times between administering the radiopharmaceutical dose and time of scanning ([0048-0049], [0051-0052], Fig. 4-6 patient information file stores the patient information including patient weight, protocol, waiting time, doses, unit time of procedure);
a memory that stores executable instructions ([0044] processing unit with a memory for executing examination scheduling program);
at least one processor configured to execute the instructions retrieved from the memory, wherein the instructions, when executed, cause the at least one processor to ([0013]/[0044] processing unit includes a CPU for executing an examination scheduling program, i.e. instructions) and a non-transitory computer-readable medium carrying software to control an electronic data processing device to perform the method of: 
determining a scanning information for each patient of a plurality of patients for nuclear medicine scanning procedures with a nuclear medicine scanning device (Abstract/[0013] create a schedule for patients including examination by nuclear examination apparatus);
determining scheduled scan start times for the plurality of patients to accommodate the scan time windows within the predetermined time period (see Fig. 8 where the patient schedule that is being determined and optimized is for a plurality of patients for a given day, where the calendar shows the schedule of a plurality of patients for Monday the 16th and shows the schedule by time slots/window down to 5-minute intervals; [0056-0059] the schedule for four patients’ procedures is optimized to use all available time for the plurality of patients for the day);
tracking actual start times of the procedures for the plurality of patients ([0023] noting the actual medication time for a patient);
determining when the actual scan start time differs from the scheduled scan start time for at least one patient of the plurality of patients based on the tracking ([0022-0023] determine a deviation from the schedule by comparing the actual medication time and the scheduled medication time, [0018] where the medication time can be examination time which reads on the scan start time);
determining at least one adjustment to the scan time window for at least one other patient of the plurality of patients based on the actual scan start time differing from the scheduled scan start time for the at least one patient while not exceeding the predetermined time period ([0019-0020] altering the schedule by moving the pattern which represents a patient examination schedule time on the display for a patient and checking the plurality of the patients, [0024] disagreement results in altering subsequent schedule, i.e. other patients, [0066] delay or alteration of one patient may result in other examinations automatically shifted to good position on the schedule for the day, i.e. predetermined period).
nuclear medicine scanning procedures for prior patients mined from data sources ([0023] patient information received from electronic patient file, i.e. repository), the stored data including at least patient weights and scan protocols ([0014] receiving information about patient characteristics including weight, examination to be performed; [0020] difficulty score for prior patients related to type of protocol/procedure, procedure time, wait time to create model; [0023] patient data including weight, procedure time, and wait time obtained from an electronic patient file, repository), the stored data being grouped in the repository by patient characteristics with statistical information summarizing the stored data being grouped ([0015-0016] patients are grouped into patient attribute groups by characteristics and each group given summary difficulty score);
determining a scanning information for each patient of plurality of patients for nuclear medicine scanning procedures during a predetermined time period being based on the stored data from prior patients with like scanning procedures stored in the repository ([0019]-[0020] empirical data used to estimate procedure time using data from actual patients of procedures performed with the particular patient characteristics, i.e. patient with like procedures, [0029] determine exam and procedure scheduling based on patient characteristics and protocol data, incorporate empirical data to update correlations between patient characteristics and procedure time, [0022] determine scanning information including schedule timeslot based on available time slots, i.e. predetermined time periods);
determining scheduled scan start times of the nuclear medicine scanning procedures for the plurality of patients, respectively, based on the determined scanning information to accommodate the scan time windows within the predetermined time period ([0022] based on 
However, the combined teachings of Maekawa and Amberg may not explicitly disclose the following which is taught by Agamaite:  a repository storing prior patient data mined from data sources ([0157] time and activity data for each patient stored in a memory device associated with system or with remotely located source accessed over a network);
determining scanning information for each patient of a plurality of patients during a predetermined time period that minimizes the radiopharmaceutical dose used in the nuclear medicine scanning procedure while producing a satisfactory image ([0193] schedule created, where each patient is represented by a time window, optimizes patient scans based on changes in radiation dose received, [0010] where minimizing the radiation dose to the patient is an objective, thus part of optimizing the schedule, [0180] adjusting the radioactive dose and/or time for a procedure to optimize each patient schedule and/or the overall schedule, [0183] 
tracking dose of a radiopharmaceutical, a decay of each radiopharmaceutical with time, of the nuclear medicine scanning procedures for the plurality of patients ([0023] monitoring includes determining received dose of pharmaceutical, the decay of isotope; [0027] monitoring software; [0173] interface for tracking current status of system; [0175] indicates the amount of unit dose of FDG in container, see Fig. 25 which discloses the dosing information for the identified patient);
determining at least one adjustment to the scan time window for at least one other patient of the plurality of patients to continue to minimize the radiopharmaceutical dose of the nuclear medicine scanning procedure for the at least one other patient based on the actual scan start time differing from the scheduled scan start time for the at least one patient while not exceeding the predetermined time period ([0179-0180] optimize schedule by suggesting resolutions including adjusting the scheduled dose (i.e. reducing the administered dose) or adjusting the infusion time/time of procedure (i.e. adjusting the time procedure takes which would extend the time window for the procedure on the schedule); [0183] schedule is editable for one or more patients based on changes in time/doses of procedure; [0011] time window from preparation/administration of radioisotope correlates to volume of administered dose; 
Agamaite also teaches a Positron Emission Tomography (PET) or Single Photon Emission Computed Tomography (SPECT) scanner for performing the ordered nuclear medicine scanning procedures for the plurality of patients in accord with the optimized schedule ([0192-0193] optimized schedule of procedures to be performed where the number of scans to be performed is optimized by the system).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of utilizing the minimum dose for a patient to determine the schedule and adjusting the schedule based on the dose of medication for a patient from Agamaite with the system of scheduling patients for nuclear medicine scanning procedures from the combined teachings of Maekawa and Amberg in order to minimize the radiation dose to patients while still delivering sufficient amount to provide diagnostic-quality images in the scanning device (Agamaite [0010-0011]).
As per Claims 2 and 12, Maekawa, Amberg and Agamaite discloses the limitations of Claims 1 and 11.  Maekawa also discloses the time window includes:
a time and amount of a unit radiopharmaceutical dosage based on the ordered procedure, at least one patient characteristic and an arrival time ([0015] time span of the schedule includes type of examination, timing of the medication, waiting time; see Fig. 7 which shows the beginning time of the patient activities, i.e. arrival time); and
a time and a duration of a nuclear medicine scanning procedure based on the time and dosage of the radiopharmaceutical and the ordered procedure ([0015] time span of the 
However, Amberg also discloses a time and a duration of a scanning procedure based on the time and dosage of the radiopharmaceutical, patient loading/unloading requirements, and the ordered procedure ([0023] patient age and weight correlate to time between examinations/transition time for the patient, where the transition time (reads on patient loading/unloading of the equipment) depends on the patient’s weight, which increases the difficulty score and thus increases the overall time for the procedure/examination). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining time based on the patient’s time to transition in and out of the room/device from Amber with the known system of scheduling patient for nuclear medicine scanning from Maekawa in order to prevent wait times by scheduling imaging procedures based on procedure times (Amberg [0002]).
As per Claims 3 and 13, Maekawa, Amberg, and Agamaite discloses the limitations of Claims 1 and 11.  Amberg also discloses the data mined includes selecting and/or grouping of data from prior patient by at least one of:
radiopharmaceutical; administered unit dose of radiopharmaceutical; a region of interest; patient weight; disease; a scan protocol; wait times from administering a radiopharmaceutical until scanning; image quality; scan duration; time of day; type of scanning device; device options; hours of operation; and best practice of nuclear medicine ([0005] imaging procedure time based on patient characteristics; [0012] 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of optimizing a patient schedule based on the data of previous patients from Amber with the known system of scheduling patient for nuclear medicine scanning from Maekawa in order to prevent wait times by scheduling imaging procedures based on procedure times (Amberg [0002]).
As per Claim 6, Maekawa, Amberg and Agamaite discloses the limitations of Claim 2.  Amberg also discloses the patient characteristics include at least one of: 
a mass of a patient; and a maximum time the patient can spend on a patient support of the nuclear medicine scanning device ([0014] patient characteristics include patient’s weight (reads on patient’s mass) and other characteristics including mobility, physical ability, understanding, compliance, etc.  Although Amberg does not explicitly disclose the time a patient can spend on a patient support, it is disclosed that the overall score for patient characteristics is determined by an overall assessment of the patient by a healthcare provider.  It would be obvious to a person of ordinary skill in the art that an overall assessment including the patient’s mobility and compliance would determine an assessment of how long a patient can spend on the device with a reasonable expectation of success).

As per Claim 7, Maekawa, Amberg and Agamaite discloses the limitations of Claim 2.  Amberg also discloses the loading/unloading requirements include a measure of patient mobility based on at least one of:
	an age of a patient; a mass of the patient; a height-mass ratio of the patient; whether the patient is ambulatory; and whether the patient is conscious ([0014] patient characteristics to determine schedule includes patient’s weight, mobility, physical ability, cognitive function, etc.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining patient mobility to determine time for procedure from Amber with the known system of scheduling patient for nuclear medicine scanning from Maekawa in order to prevent wait times by scheduling imaging procedures based on procedure times (Amberg [0002]).
As per Claims 8 and 16, Maekawa, Amberg and Agamaite discloses the limitations of Claims 1 and 11.  Maekawa also discloses forecasting at least one adjustment to the radiopharmaceutical dose OR the scan time window for at least one other patient ([0019-0020] altering the schedule by moving the pattern which represents a patient examination schedule time on the display for a patient and checking the plurality of the patients, [0024] disagreement results in altering subsequent schedule, i.e. other patients, [0066] delay or alteration of one comprises an adjustment to at least one of:
a time to administer to each tracked unit dosage of radiopharmaceutical to each patient (see Fig. 8 which shows the time for each patient that medication was given to patient, [0057-0058] scheduling of the timing of the medication for each patient; [0061] the administration of medication is at time t3); and
	a time and duration to perform the ordered scanning procedure ([0015] time span for type of examination that shows time span for contents of examination; [0073] scheduled collection starting time).
Although the remainder of the limitations are not required by the at least one of language in the claim, for compact prosecution, Examiner includes that Maekawa may not explicitly disclose the following which disclosed by Amberg:  forecasting a time and duration to load each patient into the scanning device ([0023] determining time between examination/transition time for the patient);
a time and duration to perform the ordered scanning procedure ([0004] predictive calendar to calculate estimated time for patient to undergo imaging procedure); and
a time and duration to unload each patient from the scanning device ([0023] determining time between examination/transition time for the patient).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining times for parts of the patient appointment from Amber with the known system of scheduling patient for nuclear 
As per Claims 9 and 17, Maekawa, Amberg and Agamaite discloses the limitations of Claims 7 and 16.  Maekawa also discloses revising a forecast based on at least one of:  
a cancellation by at least one patient of the plurality of patients; an emergency addition of at least one patient; a delay in receiving the doses of ordered radiopharmaceutical; a loss of at least one unit dose of the radiopharmaceutical doses; a delay in administering the radiopharmaceutical to at least one patient; a delay in loading and/or unloading at least one patient; or a delay due to an extended nuclear medicine scanning procedure of at least one patient ([0016] rescheduling to cope with alteration in the current schedule; [0069-0072] when actual medication administration time differs from schedule such as delay in preparing radiopharmaceutical, patient cancellation, alteration to the schedule occurs; [0074] difference in actual examination time from predicted/scheduled time).
Amberg also discloses forecasting based on a cancellation to the schedule ([0027] proactive scheduling adjustments to efficiently schedule procedures where adjustments are made if a patient cancels an examination). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of forecasting times for the patient appointment from Amber with the known system of scheduling patient for nuclear medicine scanning from Maekawa in order to prevent wait times by scheduling imaging procedures based on procedure times (Amberg [0002]).
Claim 10, Maekawa, Amberg, Agamaite discloses the limitations of Claim 7.  Agamaite also discloses performing “what if” scenarios based on at least one proposed change to the at least one adjustment to the scan time window and forecasting changes to the at least one other patient affected by the at least one proposed change as an alternative forecast ([0160-0161] system determines all factors and calculates all available solutions for all possible values that will meet the scheduling needs and system constraints; [0162] values for system constraints can be adjusted, [0169] once values have been adjusted or updated, a new schedule is presented). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of determining possible scheduling options from Agamaite with the system of scheduling patients for nuclear medicine scanning procedures from the combined teachings of Maekawa and Amberg in order to minimize the radiation dose to patients while still delivering sufficient amount to provide diagnostic-quality images in the scanning device (Agamaite [0010-0011]).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa (US 2004/0093252 A1), in view of Amberg (US 2012/0173259 A1), in view of Agamaite et al. (US 2013/0123567 A1), further in view of Thompson et al. (US 2004/0039628 A1), hereinafter referred to as Thompson.
As per Claims 5 and 15, Maekawa and Amberg discloses the limitations of Claims 1 and 11.  Amberg also discloses the scheduled start time of the nuclear medicine scanning procedures of the plurality of patients is optimized over a span of a plurality of days based on a time needed for a quality image ([0021-0022] determine procedure time, based on predictive modeling of empirical data from previous patients, and utilize predicted procedure time to 
However, Maekawa and Amberg may not explicitly disclose the following which is disclosed by Agamaite:  the schedule of the plurality of patients is optimized over a span of a plurality of days based on a minimum dose for each patient compared with a group of prior patients ([0162] system constraints include minimum dose volume for a patient dose [0179-0180] optimize scheduled based on minimum dose for each patient).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of utilizing the minimum dose for a patient to determine the schedule from Agamaite with the system of scheduling patients for nuclear medicine scanning procedures from the combined teachings of Maekawa and Amberg in order to minimize the radiation dose to patients while still delivering sufficient amount to provide diagnostic-quality images in the scanning device (Agamaite [0010-0011]).
However, the combined teachings may not explicitly disclose the following which is disclosed by Thompson:  the schedule of the plurality of patients is optimized over a span of a plurality of days based on including hours of operation and staffing breaks ([0082-0083] system stores information related to the available resources including the facility limitations including store hours; [0109] available employee time determined including breaks, lunches, etc. which 

Response to Arguments
Applicant’s arguments, see Pages 11-19, “35 U.S.C. 101 Rejection”, filed 01/13/2022 with respect to claims 1-3, 5-13 and 15-17 have been fully considered but they are not persuasive.  
Applicant argues that the claims do not recite an abstract idea because the claims recite a method of treating patients similar to Vanda. As per MPEP 2106.04(d)(2), in order for the claim to recite a particular treatment and prophylaxis, the treatment must be recited in the limitation and must be "particular". The proposed amendments to the claims recite determining a treatment, but do not recite actively administering a treatment. Therefore, the claims do not recite a particular treatment similar to Vanda. 
Applicant argues the claims integrate the abstract idea into a practical application because the proposed amendments impose a meaningful limitation of determining and adjusting doses or scan time windows. Examiner respectfully disagrees. The determining and adjusting of doses or scan time windows is the abstract idea itself and not additional elements. 

Applicant argues that the present claims integrate the abstract idea into a practical application because the processing steps are performed to create new information.  Applicant merely alleges that this integrates the abstract idea into a practical application but does not provide specific arguments as to which additional elements amount to an integration into a practical application.  Examiner asserts that the present claims do not effect a transformation or reduction of a particular article to a different state or thing.  The claims generate a schedule which is the abstract idea itself and thus not an additional element which integrates the abstract idea into a practical application.  The schedule is not a particular article which can be transformed such that it is a different state or thing.  It is merely the result of the abstract idea itself.
Applicant argues that the proposed amendments would provide significantly more than the abstract idea because the claims recite improvements in other technology or technical field. 
Examiner notes that due to the amendments to the claims submitted on 01/13/2022, the claims are now rejected over 35 U.S.C. §103.  The claims were previously free of the prior art due to the inclusion of the concept of scheduling at least one patient of the plurality of patients to fit into an available time window of the schedule for a day by extending the time scan window for the at least one patient and reducing the radiopharmaceutical dose for the at least one patient in correspondence with the extended scan time window to minimize the radiopharmaceutical dose while producing a satisfactory image in the extended scan time window.  The current claims as amended do not require extending the time scan window and reducing the radiopharmaceutical does to minimize the dose, but merely recite determining an adjustment to the radiopharmaceutical dose OR the scan time window.  The adjustment of the scan time window also does not limit the claim to extending the time window, but can be adjusted in any way including changing start time or time on the schedule.  Therefore, the claims have been rejected over the art, as per the 103 rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626